Citation Nr: 0532403	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  05-26 120	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and a friend




REMAND

The veteran served on active duty from April 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
RO.

When the veteran and his representative appeared before the 
Board in October 2005, they argued that a VA examination 
conducted in January 2005 was not adequate for rating 
purposes.  The Board agrees.

May and June 2004 letters have been received from private 
practitioners in which it was noted that the veteran had PTSD 
related to military service.  Other than the veteran's own 
self-reported history it was not clear on what basis the 
examiners made their assessments.  Consequently, VA scheduled 
a psychiatric evaluation.  The VA examination was conducted 
in January 2005 and the final assessment was that PTSD and an 
anxiety disorder were to be ruled out.  The examiner 
concluded that the veteran did not satisfy all the diagnostic 
criteria for a diagnosis of either disorder, yet comments 
were made that strongly suggested that the veteran indeed 
experienced a current psychiatric disability-either PTSD or 
an anxiety disorder.  In fact, a global assessment of 
functioning (GAF) score of 50 was assigned, suggesting 
impairment due to some sort of psychiatric disability.  
Because none was definitely diagnosed, this examination 
report leaves unanswered the question of whether the veteran 
really has PTSD.  In order to obtain a more definite opinion, 
the Board will remand this case.

The Board also notes that, when examined by VA, the veteran 
gave a history of being on Valium for 10 years beginning in 
1955.  The RO should inquire regarding the source of this 
treatment and attempt to obtain treatment records prepared 
during this period.

This case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask for more detailed information 
regarding the treatment he received 
shortly after his separation from 
military service and thereafter.  He 
should be asked to provide authorization 
for the RO to obtain any records, 
particularly any prepared in association 
with his treatment with Valium for about 
10 or 11 years following service.

2.  After obtaining any additional 
records of treatment, the RO should 
schedule the veteran for a VA psychiatric 
evaluation.  Psychological testing should 
be conducted with a view toward 
determining whether the veteran in fact 
experiences PTSD.  A psychiatrist should 
be asked to review the record, including 
the results of the psychological testing, 
examine the veteran, and provide an 
opinion as to the medical probabilities 
that the veteran experiences PTSD due to 
his in-service combat experiences.  (If 
further evaluation or testing is required 
to rule in or rule out a diagnosis of 
PTSD, such evaluation or testing should 
be undertaken.)

3.  After completion of the development 
sought above, the RO should re-adjudicate 
the issue on appeal.  If service 
connection for PTSD is not awarded, a 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should be given 
opportunity to respond to the 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

